Citation Nr: 0926692	
Decision Date: 07/17/09    Archive Date: 07/30/09

DOCKET NO.  06-12 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
disorder, to include as secondary to service-connected 
disabilities.

2.  Entitlement to service connection for depression, to 
include as secondary to service-connected disabilities.

3.  Entitlement to service connection for rhabdomyolysis of 
the back, knees, neck, wrist, and shoulders.

4.  Entitlement to an increased evaluation for rhabdomyolysis 
legs, currently rated 10 percent disabling.



REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services

ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1979 to 
September 1979.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

There has been some confusion on behalf of the RO as to the 
Veteran's status as a fugitive felon.  On multiple occasions 
during this appeal, the RO has written to the Veteran 
indicating that they intend to decrease his VA benefits based 
on his status as a fugitive felon.  In January 2007, the 
Georgia Department of Corrections (GDOC) indicated that the 
warrant, referred to by a specific number in each of the RO 
letters, had been resolved in September 2004.  The RO 
continues to send the Veteran letters referring to this 
matter as an outstanding warrant, despite the information 
provided by the GDOC in January 2007.  A hearing was 
scheduled to address this issue in May 2009 but the Veteran 
did not appear.  This matter is REFERRED to the RO for proper 
action.

In the March 2006 substantive appeal, the Veteran appears to 
claim service connection for a kidney disorder, requesting an 
increased evaluation for all service connected disabilities, 
and requesting a total and permanent 100 percent evaluation.  
This matter is REFERRED to the RO for proper action.

The Veteran's August 2005 notice of disagreement (NOD) stated 
that the veteran was appealing the December 2004 decision and 
specifically discussed three issues (service connection for a 
bilateral foot condition, depression, and rabolomylosis of 
the back, knees, neck, wrist, and shoulders).  In a letter to 
the Veteran dated August 2005, the RO states that it will not 
accept his NOD as valid on the issues involving increased 
rating for bilateral ankle strain, or rhabdomyolysis of the 
legs, as the Veteran is unwilling to report for an 
examination.  Failure to report for an examination does not 
invalidate an otherwise timely and properly filed NOD.  As 
such, the Board finds the August 2005 statement is also an 
NOD with the decisions on the two rhabdomylosis claims.  The 
increased rating claims were not mentioned in the NOD of 
August 2005 and are not currently on appeal.  A statement of 
the case (SOC) must be issued for the service connection for 
rhabdomylosis of the back, knees, neck, wrist, and shoulders 
and the evaluation for rhabdomylosis legs.  See Manlincon v. 
West, 12 Vet. App. 238 (1998).  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran has not received adequate notice under the 
Veterans Claims Assistance Act of 2000 (VCAA).  Although he 
was sent notice in May 2004, this failed to address his 
bilateral foot disorder at all and failed to provide notice 
regarding the Veteran's claim that his foot disorder and his 
depression were secondary to already service-connected 
disabilities.

The Veteran has not been afforded VA examinations to address 
his contention that foot disorder and his depression are 
secondary to already service-connected disabilities.  Such 
examinations must be scheduled.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006) (VA must provide a medical examination 
when it is necessary to decide the claim).

The Veteran is entitled to an SOC which addresses his claim 
of entitlement to service connection for rhabdomylosis of the 
back, knees, neck, wrist, and shoulders and an increased 
evaluation for rhabdomylosis legs, if that has not already 
been done.  Manlincon, 12 Vet. App. at 240-41; VAOPGCPREC 16-
92.  The issues should be returned to the Board after 
issuance of the SOC only if the Veteran files a timely 
substantive appeal.  The Veteran should be informed that the 
submission of a substantive appeal as to these issues has not 
been accomplished, and the Veteran should be specifically 
advised as to the length of time he has to submit a timely 
substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 
97 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Additional VCAA notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must be provided to the 
Veteran.  In particular, the notice 
should advise the Veteran as to the 
evidence necessary to support his 
claims of service connection secondary 
to service-connected disabilities.  The 
notice should also include an 
explanation as to the information or 
evidence needed to determine a 
disability rating and effective date.  
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  Schedule the Veteran for a VA 
examination for his feet and for his 
depression.  The entire claims file 
must be made available to the VA 
examiner(s).  Pertinent documents 
should be reviewed.  

Feet.  The examiner should conduct a 
complete history and physical.  The 
examiner should state whether the 
Veteran's current foot disorder is at 
least as likely as not secondary to his 
service-connected disabilities.

Depression.  The examiner should 
conduct a complete history.  The 
examiner should state whether the 
Veteran's current depression is at 
least as likely as not secondary to his 
service-connected disabilities.

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of causation as it is to find against 
causation.

3.  Issue a SOC as to the claims for 
service connection for rhabdomylosis of 
the back, knees, neck, wrist, and 
shoulders and an increased evaluation 
for rhabdomylosis legs, if that has not 
already been done. Manlincon, supra.  
If the decision issued in the SOC 
remains adverse to the Veteran, the 
Veteran should be informed that he must 
file a timely and adequate substantive 
appeal if he wishes to appeal the 
claims to the Board.  See 38 C.F.R. §§ 
20.200, 20.202, and 20.302(b).  The 
Veteran must be informed of the time 
period allowed for perfecting a timely 
appeal, including information as to the 
specific date by which the appeal must 
be received by VA as well the 
information supplied in the form 
letter.

Thereafter, the claims for service 
connection for rhabdomylosis of the 
back, knees, neck, wrist, and shoulders 
and the evaluation for rhabdomylosis 
legs should be returned to the Board 
for further appellate consideration 
only if the Veteran submits a timely 
substantive appeal and all other 
procedural due process has been 
completed.  The Board intimates no 
opinion, either factual or legal, as to 
the ultimate conclusion warranted in 
this case.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


